Order, Supreme . Court, New York County (Walter M. Schackman, J.), entered on or about June 26, 1992, which granted plaintiff’s motion to compel defendant and its agents, including its officers and attorneys, to disgorge interest taken from rent escrow deposits, unanimously modified, on the law and the facts, to reinstate .the language struck from the second decretal paragraph of the order ("together with Thomas Soja, an officer thereof, and David Rozenholc and Associates, attorneys therefor, jointly and severally,”) and otherwise affirmed, with costs.
On prior appeals to this Court, we have indicated that withdrawal of interest from the rent escrow funds was not proper (171 AD2d 411, 413) and that the funds were to be held in escrow until ultimate right to them is established (155 AD2d 359).
Since Thomas Soja, as an officer of defendant, executed the withdrawals to pay legal fees and reimbursements to himself at the law firm’s suggestion, both of these parties should be made to restore these moneys to the fund. Indeed, the modification described here would harmonize the order appealed with the IAS Court’s written decision (see, Di Prospero v Ford Motor Co., 105 AD2d 479).
*679We are advised that subsequent to the filing of plaintiff’s brief on this appeal defendant’s president, Thomas Soja, filed a bankruptcy petition. Accordingly that portion of this order which affects him is stayed until further order of this Court. Concur—Sullivan, J. P., Wallach, Ross and Asch, JJ.